                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-cv-249-FL
____________________________________
                                      )
MATTHEW BRADLEY,                      )      DEFENDANT ANALYTICAL
                                      )      GRAMMAR, INC.’S APPENDIX
      Plaintiff,                      )      TO LOCAL CIVIL RULE 56.1
v.                                    )      STATEMENT OF
                                      )      UNDISPUTED MATERIAL FACTS IN
ANALYTICAL GRAMMAR, INC.,             )      SUPPORT OF ITS MOTION FOR
                                      )      SUMMARY JUDGMENT
      Defendant.                      )
____________________________________)



                Exhibit 20: True and correct copy of a document produced by Defendant in this
                action bearing the Bates Numbers AG0237-0243 (Ex. 17 to Declaration of D.
                Booth)




PPAB 5720354v1.docx                    1
          Case 5:19-cv-00249-FL Document 30-2 Filed 07/17/20 Page 1 of 8
We're Making Our Terms and Data Policy Clearer, Without New Rights to Use Your Data on Facebook - About Facebook               2/28/20, 11(42 AM




                   Back to Newsroom




        Facebook                                                                                              Topics


        We’re Making                                                                                          Facebook
                                                                                                              Data and Privacy


        Our Terms and                                                                                         Technology and
                                                                                                              Innovation


        Data Policy                                                                                           Election Integrity
                                                                                                              Safety and


        Clearer, Without
                                                                                                              Expression
                                                                                                              Public Policy


        New Rights to
                                                                                                              Economic
                                                                                                              Opportunity


        Use Your Data
                                                                                                              Strengthening
                                                                                                              Communities


        on Facebook                                                                                           Featured
                                                                                                              News

        April 4, 2018




                                                                                                              Facebook

https://about.fb.com/news/2018/04/terms-and-data-policy/                                                                             Page 1 of 7

                          Case 5:19-cv-00249-FL Document 30-2 Filed 07/17/20 Page 2 of 8
                                                    AG0237
We're Making Our Terms and Data Policy Clearer, Without New Rights to Use Your Data on Facebook - About Facebook                  2/28/20, 11(42 AM



                                                                                                              With More Than
                                                                                                              Half the World
                                                                                                              Online, How Do
                                                                                                              We Connect the
                                                                                                              Rest?
                                                                                                              February 25, 2020




                                                                                                              Facebook
                                                                                                              Big Tech Needs
                                                                                                              More Regulation
                                                                                                              February 18, 2020
        By Erin Egan, VP and Chief Privacy
        Officer, Policy and Ashlie Beringer, VP
        and Deputy General Counsel

        It’s important to show people in black
        and white how our products work –
         it’s one of the ways people can make
        informed decisions about their
        privacy. So we’re proposing updates
        to our terms of service that include
        our commitments to everyone using
        Facebook. We explain the services we
        offer in language that’s easier to read.
        We’re also updating our data policy to
        better spell out what data we collect
        and how we use it in Facebook,
        Instagram, Messenger and other
        products.

        These updates are about making
        things clearer. We’re not asking
        for new rights to collect, use or
https://about.fb.com/news/2018/04/terms-and-data-policy/                                                                                Page 2 of 7

                          Case 5:19-cv-00249-FL Document 30-2 Filed 07/17/20 Page 3 of 8
                                                    AG0238
We're Making Our Terms and Data Policy Clearer, Without New Rights to Use Your Data on Facebook - About Facebook   2/28/20, 11(42 AM




        share your data on Facebook. We’re
        also not changing any of the
        privacy choices you’ve made in the
        past. Here are a few examples of what
        you’ll find:

               • New features and
                  tools: We’re providing information on
                  recently introduced features. Since
                  we last updated our terms or data
                  policy three years ago, you can now
                  buy and sell items on Marketplace,
                  start a fundraiser for a cause you
                  care about, share Live and 360
                  video, and add creative effects to
                  your photos.

               • Personalized
                 experience: Everyone’s experience
                  on Facebook is unique, and we’re
                  providing more information on how
                  this works. We explain how we use
                  data and why it’s needed to
                  customize the posts and ads you
                  see, as well as the Groups, friends
                  and Pages we suggest.

               • What we share: We will never sell
                 your information to anyone. We have
                 a responsibility to keep people’s
                 information safe and secure, and we
                 impose strict restrictions on how our
                 partners can use and disclose data.
                 We explain all of the circumstances
                 where we share information and

https://about.fb.com/news/2018/04/terms-and-data-policy/                                                                 Page 3 of 7

                          Case 5:19-cv-00249-FL Document 30-2 Filed 07/17/20 Page 4 of 8
                                                    AG0239
We're Making Our Terms and Data Policy Clearer, Without New Rights to Use Your Data on Facebook - About Facebook   2/28/20, 11(42 AM



                  make our commitments to people
                  more clear.

               • Advertising: You have control over
                 the ads you see, and we don’t share
                  your information with advertisers.
                  Our data policy explains more about
                  how we decide which ads to show
                  you.

               • One company: Facebook is part of
                 the same company as WhatsApp
                  and Oculus, and we explain how we
                  share services, infrastructure and
                  information. We also make clear that
                  Facebook is the corporate entity
                  that provides the Messenger and
                  Instagram services, which now all
                  use the same data policy. Your
                  experience isn’t changing with any of
                  these products.

               • Device information: People have
                 asked to see all the information we
                 collect from the devices they use
                 and whether we respect the settings
                 on your mobile device (the short
                 answer: we do). We’ve also added
                 more specific information about the
                 information we collect when you
                 sync your contacts from some of our
                 products, including call and SMS
                 history, which people have recently
                 asked about.

               • Addressing harmful behavior: We
                 better explain how we combat abuse

https://about.fb.com/news/2018/04/terms-and-data-policy/                                                                 Page 4 of 7

                          Case 5:19-cv-00249-FL Document 30-2 Filed 07/17/20 Page 5 of 8
                                                    AG0240
We're Making Our Terms and Data Policy Clearer, Without New Rights to Use Your Data on Facebook - About Facebook   2/28/20, 11(42 AM



                  and investigate suspicious activity,
                  including by analyzing the content
                  people share.


        For the next seven days, you’ll be able
        to provide your feedback on the terms
        and data policy. Once finalized, we’ll
        publish these documents and ask you
        to agree to them on Facebook, along
        with information about the choices
        you have over your privacy.




        Categories:
                                                           Like          Share          Tweet
        Company News, Data and
                                                                                        Email
        Privacy, Facebook



        R E L AT E D N E WS




https://about.fb.com/news/2018/04/terms-and-data-policy/                                                                 Page 5 of 7

                          Case 5:19-cv-00249-FL Document 30-2 Filed 07/17/20 Page 6 of 8
                                                    AG0241
We're Making Our Terms and Data Policy Clearer, Without New Rights to Use Your Data on Facebook - About Facebook             2/28/20, 11(42 AM




        Facebook

        Ready for
        California’s New
        Privacy Law
        We’re ready for the
        California Consumer
        Privacy Act to come into
        effect because of the
        many investments we’ve
        made across our products
        to help people
        everywhere easily
        manage their privacy and
        understand their choices
        with respect to their data.
        December 12, 2019




                                             Company                             Technologies                      Help Center
https://about.fb.com/news/2018/04/terms-and-data-policy/                                                                           Page 6 of 7

                          Case 5:19-cv-00249-FL Document 30-2 Filed 07/17/20 Page 7 of 8
                                                    AG0242
We're Making Our Terms and Data Policy Clearer, Without New Rights to Use Your Data on Facebook - About Facebook                    2/28/20, 11(42 AM



                                             Company                             Technologies                      Help Center
                                             Newsroom                            Facebook app                      Facebook app Help
                                                                                                                   Center
                                             Company Info                        Messenger
        Follow Us                                                                                                  Messenger Help
                                             Careers                             Instagram
                                                                                                                   Center
                                             For Investors                       WhatsApp
                                                                                                                   Instagram Help Center
                                             Brand Resources                     Oculus
                                                                                                                   WhatsApp Help
                                                                                 Workplace                         Center

                                             Facebook                            Portal                            Oculus Support
                                             Policies                            Calibra                           Workplace Help
                                             Community Standards                                                   Center

                                             Data Policy                                                           Portal Help Center

                                             Cookie Policy

                                             Terms of Service




        © 2020 FACEBOOK                                                                   United States (English)              Site Map




https://about.fb.com/news/2018/04/terms-and-data-policy/                                                                                  Page 7 of 7

                          Case 5:19-cv-00249-FL Document 30-2 Filed 07/17/20 Page 8 of 8
                                                    AG0243
